Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oyama (JPH05285662).
Regarding claim 1, Oyama discloses a one-side submerged arc welding method for welding two steel plates butted against each other from one surface side of the steel plates ([0024] the steel plates ; [0001] a multi-electrode single-sided submerged arc welding method using four electrodes) the method comprising setting in an end part side of the steel plates a welding speed transition section, in which welding is performed such that a welding speed is lowered from a welding speed of main welding to a welding speed being 80% or less of the welding speed of main welding ([0009] (3) Decelerating the welding speed when the third electrode reaches a specific position; The welding speed is reduced to 35-65%) a low welding speed section from an end of the welding speed transition section to an end part of the steel plates, in which welding is performed at a welding speed being 80% or less of the welding speed of main welding ([0016] While decelerating to 15%, the current of the third electrode is 15-40%, welding occurring at the reduced welding speed), wherein a length of the welding speed transition section is set to be more than 200 mm and 1,000 mm or less ([0010] 100-250mm between the second electrode and the third electrode by using the four electrode, where welding speed reduction occurs), wherein the low welding speed section is set as a section from a position of 100 mm or more and less than 1,000 mm in front of the end part of the steel plates to the end part ([0017] a current is increased by 15-40% on this side by 50-100mm from the stopping position of the first electrode, where welding occurs at the reduced speed).
Regarding claim 2, Oyama discloses the one-side submerged arc welding method according to claim 1, wherein the welding speed is lowered gradually in the welding speed transition section ([0009] (3) Decelerating the welding speed when the third electrode reaches a specific position; The welding speed is reduced to 35-65%).
Regarding claim 4, Oyama discloses the one-side submerged arc welding method according to claim 1, wherein the welding is performed using two to four electrodes ([0008] a multi-electrode single-sided submerged arc welding method using four electrodes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama (JPH05285662) as applied to claim 1 above, in further view of Ikushima (JP6184362) with citations made to attached machine translations.
Regarding claim 3, Oyama teaches the one-side submerged arc welding method according to claim 1, but is silent on wherein the welding is performed so as to satisfy the following relationship Q′/Q=0.60 to 1.30 wherein Q is a total heat input (kJ/mm) in the main welding and Q′ is a total heat input (kJ/mm) in welding in the low welding speed section.
However, Ikushima teaches the welding is performed so as to satisfy the following relationship Q′/Q=0.60 to 1.30 wherein Q is a total heat input (kJ/mm) in the main welding and Q′ is a total heat input (kJ/mm) in welding in the low welding speed section ([0017] total heat input of the main welding is Q (kJ / mm) and the total heat input of welding at a welding speed of 70% or less is Q ′ (kJ / mm), “Q '/Q=0.60-1.30' is welded).
Oyama and Ikushima are considered to be analogous to the claimed invention because they are in the same field of welding methods. It would have been obvious to have modified Oyama to incorporate the teachings of Ikushima to have the total heat input satisfy the above relationship in order to have contraction deformation occur in a predetermined region so that sound weld metal can be obtained (Ikushima [0018]).

Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama (JPH05285662) in view of Kawai (JP6036665) with citations made to attached machine translations.
Regarding claim 5, Oyama teaches a one-side submerged arc welding device for welding two steel plates butted against each other from one surface side of the steel plates ([0024] the steel plates ; [0001] a multi-electrode single-sided submerged arc welding method using four electrodes), wherein the control unit is configured to set in an end part side of the steel plates: a welding speed transition section, in which welding is performed such that a welding speed is lowered from a welding speed of main welding to a welding speed being 80% or less of the welding speed of main welding ([0009] (3) Decelerating the welding speed when the third electrode reaches a specific position; The welding speed is reduced to 35-65%); and a low welding speed section from an end of the welding speed transition section to an end part of the steel plates, in which welding is performed at a welding speed being 80% or less of the welding speed of main welding ([0016] While decelerating to 15%, the current of the third electrode is 15-40%, welding occurring at the reduced welding speed), wherein the device is configured to conduct submerged arc welding in which a length of the welding speed transition section is set to be more than 200 mm and 1,000 mm or less (([0010] 100-250mm between the second electrode and the third electrode by using the four electrode, where welding speed reduction occurs), and the low welding speed section is set as a section from a position of 100 mm or more and less than 1,000 mm in front of the end part of the steel plates to the end part ([0017] a current is increased by 15-40% on this side by 50-100mm from the stopping position of the first electrode, where welding occurs at the reduced speed) but is silent on  the device comprising a control unit to which welding conditions of the welding are input and which is configured to control the welding based on the welding conditions.
However, Kawai teaches the device comprising a control unit to which welding conditions of the welding are input and which is configured to control the welding based on the welding conditions ([0010] a control unit that controls the welding torch).
Oyama and Kawai are considered to be analogous to the claimed invention because they are in the same field of welding methods. It would have been obvious to have modified Oyama to incorporate the teachings of Kawai to have a control unit to control welding based on weld conditions in order to provide a welding apparatus capable of accurately welding the entire surface of the object provided (Kawai [0009]).
Regarding claim 6, Oyama and Kawai teach the one-side submerged arc welding device according to claim 5, but Oyama is silent on comprising an end part position detecting unit configured to detect an end part position of the steel plates.
However, Kawai teaches an end part position detecting unit configured to detect an end part position of the steel plates  ([0010] A shape detection unit that optically detects a cross-sectional shape of the outer peripheral surface). 
It would have been obvious to have modified Oyama to incorporate the teachings of Kawai to have an end part position detecting unit in order to provide a welding apparatus capable of accurately welding the entire surface of the object provided (Kawai [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        8/11/2022


/BRIAN W JENNISON/Primary Examiner, Art Unit 3761